Citation Nr: 0205958	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  95-12 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for the cost of non-
VA medical care rendered on August 31, 1998, and not 
previously authorized by VA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to April 1970 and from July 1983 to October 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the VA 
Medical Center in Walla Walla, Washington which denied 
reimbursement for the cost of non-VA medical services 
rendered on August 31, 1998.  The claims folder is currently 
under the jurisdiction of the Houston, Texas, Regional 
Office.

This case was previously before the Board in March 2001 when 
it was remanded for a hearing before a Member of the Board at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  At that time, the veteran's appeal 
also involved numerous other issues on appeal from July 1992 
and subsequent rating decisions of the RO.  In a November 
2001 letter, the veteran canceled her hearing and withdrew 
all of the issues on appeal except for the one stated above.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board has no 
authority to proceed on an issue that has been withdrawn).


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran was treated at a private hospital emergency 
room on August 31, 1998 for a complaints of numbness in her 
legs.

3.  The veteran's leg symptoms could reasonably have been 
associated with her service-connected ankle disability.

4.  The veteran's treatment on August 31, 1998 was under 
emergent conditions such that delay would have been hazardous 
to her health.

5.  No VA or other federal facility was feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at a private hospital emergency room on August 31, 
1998, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 17.120 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was scheduled for a VA fee-basis neurology 
evaluation in September 1998 because of complaints of 
recurring episodes of numbness and a hot sensation in the 
lower extremities.  A report of contact in the claims file 
shows that on August 31, 1998, the veteran called the VA 
Medical Center (VAMC) in Walla Walla, Washington, requesting 
approval to go to the local emergency room.  She indicated 
that she could not move her leg.  She stated that she had 
called the physician with whom she was scheduled to have the 
fee-basis neurology examination, related that she could not 
move her leg, was told that her appointment could not be 
advanced, and suggested that she go to the emergency room.  
VA informed the veteran that emergency room visits were not 
authorized in advance, that they were reviewed after the 
fact.  She indicated that she could not take the chance of it 
being denied, and would stay home.

VA later received a report and a bill showing that the 
veteran was treated at the emergency room of a private 
hospital in August 1998 for complaints of low back pain and 
radicular symptoms in both lower extremities, including left 
thigh numbness and tingling and right lower extremity 
weakness.  She related that she had been under treatment for 
pain in her sacroiliac joints and received multiple cortisone 
injections which had been extremely helpful.  Clinically, 
manipulation of the hips reproduced pain at the sacroiliac 
joint bilaterally.  Straight leg raising was negative and 
there was no significant lumbar muscle tenderness.  The 
emergency room record noted that the veteran was able to heel 
and toe walk but range of motion of the lower back was noted 
to be quite limited by discomfort, and the assessment given 
was low back pain with radicular symptoms.

In a March 1999 letter from the VA Medical Center, the 
veteran was informed that full payment for services rendered 
on August 31, 1998, was being denied because she could have 
been seen in a doctor's office or walk-in clinic.  Payment 
was approved for the doctor portion of the bill only.

In March 1999, the veteran wrote that she called the VA 
hospital and was instructed to go the private hospital.  She 
explained that the VA hospital was 3 hours away and she was 
in no condition to drive.  

In a June 1999 statement of the case, the veteran was 
informed that a clinical review of the emergency room report 
reflected that the veteran could have been seen in a doctor's 
office or walk-in clinic setting.  The charges for the 
emergency room continued to be denied, but payment for the 
physician was approved as the medical center would not expect 
a patient experiencing lower back discomfort to have to 
travel approximately 2 hours by car to the medical center 
with lower back discomfort.  The medical history, examination 
and treatment were determined not to be of an emergent, life 
threatening nature and could have been rendered in an office 
setting.

In an October 1999 statement, the veteran explained further 
that on the day of her emergency room treatment, she had 
called "numerous" doctors in the area and was denied 
service because she was not an established patient.  She 
stated that all of her care had been through VA where she had 
her primary care physician, and she had never had to use a 
civilian facility.  After 4 refusals, she called the 
neurologist with whom she was scheduled to have the 
appointment but that they could not work her in and she was 
told she should go to the emergency room.  

The veteran also submitted letters from two of her co-
workers, both nurses.  The first letter was from her 
supervisor who wrote that the veteran had reported for work 
on the day of treatment, but it was apparent that she was 
unable to work without immediate medial intervention.  She 
sought treatment from a doctor at her workplace, a health 
center, but was refused care because the X-ray machine was 
not working, and he would not see her without back films.  
The second letter indicated that the writer also worked as an 
emergency room nurse and was with the veteran at the private 
hospital on the day that the veteran was treated.  She 
observed the veteran in "acute distress" and it was her 
opinion that she had an immediate health problem when she 
reported to the emergency room.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a letter dated August 
2001 of the provisions of the VCAA and the evidence needed to 
prove what were then her multiple claims.  The Board notes 
that the veteran and her representative were afforded ample 
opportunity to present evidence and argument in support of 
her claim for reimbursement or repayment for the cost of non-
VA medical care.  There is sufficient evidence of record to 
decide the claim, and VA has satisfied its duties to notify 
and to assist the veteran.  More importantly, there is no 
prejudice to the veteran in proceeding with this appeal as 
this decision results in a grant of the benefit sought on 
appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable Law and Regulations

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a)  That treatment was either:

(1)  for an adjudicated service-connected 
disability, or

(2)  for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3)  for any disability of a veteran who has a 
total disability permanent in nature resulting from 
a service-connected disability; or

(4)  for certain specified illnesses for veteran's 
participating in a qualifying VA rehabilitation 
program; and 

(b)  That a medical emergency existed of such nature 
that delay would have been hazardous to life or health; 
and

(c)  That no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2001).

Analysis

In deciding whether the veteran's treatment on August 31, 
1998 is eligible, the Board notes that all three criteria of 
38 C.F.R. § 17.120 must be met in order to establish 
entitlement to reimbursement or payment for medical expenses 
not previously authorized.  Zimick v. West, 11 Vet. App. 45, 
49 (1998).  At the time of her treatment in August 1998, the 
veteran was service connected for Meniere's disease, rated 30 
percent disabling, bipolar disorder, rated 30 percent 
disabling, migraine headaches, rated 10 percent disabling, 
asthma rated 10 percent disabling, and other disabilities all 
rated 0 percent disabling to include a bilateral ankle 
disorder, temporomandibular articular disorder, 
diverticulitis with spastic colon, a kidney disorder, anemia, 
fibrocystic breast disease, a scar on her arm and 
hemorrhoids.  

The Board notes that she apparently had been determined to be 
eligible for outpatient care in the community as a veteran 
with service-connected disabilities rated at 60 percent.  The 
expenses for the physician who treated her at the emergency 
room on August 31, 1998, were reimbursed, and the only issue 
herein is reimbursement for the emergency room facility 
charge.  Although it is not shown or alleged that her 
treatment was for a service-connected disability, the Board 
notes that her primary symptoms at the time she sought 
medical care were lower extremity numbness and tingling and 
weakness of her legs.  As she is service-connected for 
multiple sprains in her ankles, the Board finds it reasonable 
to construe that her numbness in her legs, which would 
certainly include the area of her ankles, was associated with 
and likely aggravating her service-connected ankle 
disability.  Therefore, she meets the requirement of 
treatment for a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability.  38 C.F.R. § 17.120(a)(2) (2001).  

The next question is whether there was a medical emergency 
such that delay would have been hazardous to life or health.  
38 C.F.R. § 17.120(b) (2001).  Although the VA Medical Center 
on administrative review of her claim determined that her 
condition was not an emergency and she could have been seen 
in a walk-in clinic or a doctor's office, there is 
significant evidence to the contrary.  First, after 
attempting to get an earlier appointment from the VA 
neurologist, and being told that her appointment could not be 
advanced, she was told to go to the emergency room.  
Additionally, it was the opinion of her co-worker, herself an 
emergency room nurse, that at the time she sought treatment 
in the emergency room, the veteran was in "acute distress" 
and had an immediate health problem.  Therefore, the Board 
finds that the veteran acted reasonably in considering her 
condition an emergency such that further delay would have 
been hazardous to her health.  

Finally, in reviewing whether VA or other Federal facilities 
were feasibly available at the time of the August 31, 1998, 
treatment, the Board acknowledges the veteran's contentions 
that she lived 3 hours away from the VAMC in Walla, Walla, 
and was in no condition to drive.  While she attempted to 
obtain alternate treatment at the health facility where she 
worked, identified in letterhead from one of her co-workers 
as being part of the Public Health Service under the 
Department of Health & Human Services, she was unsuccessful 
due to broken diagnostic testing machinery.  As noted by the 
veteran, she had sought treatment from "numerous" other 
doctors in the area and been refused treatment because she 
was not an established patient.  There is no indication that 
the closest VA or federal facility where she would have been 
accepted for treatment was less than a drive of several 
hours, which VA could not reasonably expect her to make in 
her condition, medically described by a nurse as "acute 
distress."  As such, the Board finds that a VA or federal 
facility was not feasibly available and use of the emergency 
room facility was reasonable and necessary under the facts of 
this case.  38 C.F.R. § 17.120(c). 

In conclusion, the Board finds that because the evidence 
indicates that treatment on August 31, 1998 was for symptoms 
which reasonably could have been associated with and 
therefore aggravating a service-connected disability, that a 
medical emergency existed, and that VA or other federal 
facilities were unavailable, the criteria for entitlement to 
payment or reimbursement for the cost of unauthorized private 
medical services furnished to the veteran on August 31, 1998, 
have been met. 



ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with treatment rendered on August 31, 
1998 is granted.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

